                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CONWAY MACKENZIE,

      Plaintiff/Counter-Defendant,                  Case No. 19-cv-10945
                                                    Hon. Matthew F. Leitman
v.

ROBERT BARNETT,

     Defendant/Counter-Plaintiff.
__________________________________________________________________/

ORDER RESOLVING PENDING MOTIONS AND STAYING DISCOVERY

      There are five motions now pending before the Court. For the sake of docket

efficiency, the Court resolves and decides the motions as follows:

      1.     Robert Barnett's Motion for Leave to file a Second Amended Counter-

Complaint (ECF #22) is GRANTED. The Court is not persuaded that denial of the

motion is warranted based upon any alleged delay by Barnett or based upon any

alleged “false or pretextual grounds” (see Response to Motion, ECF #23 at Pg. ID

1013) offered by Barnett in support of the motion. To the extent that Conway

MacKenzie contends that the newly-proposed counterclaims fail as a matter of law,

Conway MacKenzie may present those arguments in a motion to dismiss the

counterclaims. The Court concludes that addressing all of Conway MacKenzie’s

challenges to all of Barnett’s counterclaims in a single motion is the most efficient




                                         1
manner to proceed. Barnett shall file his Second Amended Counter-Complaint by

not later than July 22, 2019.

      2.     Conway MacKenzie’s Motion to Compel Arbitration, or, in the

Alternative, to Dismiss (ECF #9) is DENIED AS MOOT in light of the Court's

decision to permit Barnett to file a Second Amended Counter-Complaint. Conway

MacKenzie may file another motion to compel arbitration and/or to dismiss once

Barnett files his Second Amended Counter-Complaint. If Conway MacKenzie

chooses to file such a motion, it shall do so by not later than August 5, 2019. If,

instead, Conway MacKenzie chooses to file an Answer to the Second Amended

Counter-Complaint, it shall do so by August 5, 2019. If Conway MacKenzie files

another motion to compel arbitration and/or to dismiss, the Court will expedite

consideration of that motion once it is fully briefed.

      3.     Robert Barnett’s Motion for Leave to File a Sur-Reply (ECF #18) is

DENIED AS MOOT.

      4.     All discovery on all claims and all counterclaims in this action

(including any amended counterclaims to be included in Barnett’s forthcoming

Second Amended Counter-Complaint) is STAYED pending further order of the

Court. Once the Court rules on Conway MacKenzie’s anticipated motion to compel

arbitration of, or to dismiss, Barnett’s second amended counterclaims, the Court will

confer with the parties concerning the issues raised on the now-pending motions for



                                           2
protective orders. At that time, the Court will make a determination concerning the

proper scope of discovery and concerning each party’s obligations with respect to

confidential information produced during discovery.

      5.     The Order referring Conway MacKenzie's Motion for Protective Order

to Magistrate Judge David Grand (ECF #17) is VACATED.

      6.     Both of Conway MacKenzie's Motions for Protective Orders (ECF ##

16 & 21) are DENIED WITHOUT PREJUDICE. As noted above, the Court will

revisit the issues raised in those motions, if necessary, following the Court’s ruling

on Conway MacKenzie’s anticipated motion to compel arbitration or to dismiss.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 15, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 15, 2019, by electronic means and/or ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          3
